DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

 Response to Amendment
	In response to the amendment filed October 11, 2022, claims 8-9, 12, 15, 23-24 and 27 are amended and claims 2-4, 6, 16-20 and 26 are cancelled. Claims 1, 5, 7-15, 21-25 and 27 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 11, 2022, with respect to the objections of the specification and the claims have been fully considered and are persuasive in view of the amendments.  The objection of the specification and the claims have been withdrawn. 
Applicant’s amendments to the claims filed October 11, 2022 overcomes the double patenting issue raised in the office action mailed August 9, 2022.
Applicant’s arguments, see Remarks, filed October 11, 2022, with respect to the rejection of claims 9-17 and 23-27 under 35 U.S.C 112(a) and 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejections of claims 9-17 and 23-27 have been withdrawn. 
Applicant’s arguments, see Remarks, filed October 11, 2022, with respect to the rejection of claim 26 under 35 U.S.C 112(d) has been fully considered and are persuasive in view of the amendments.  The rejections of claim 26 has been withdrawn. 
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive with respect to the rejection of claims under 35 U.S.C 103. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor taught by DiMaio that analyzes signals and then displays those signals to a computing system disclosed by Flower because it would have resulted in the predictable result of eliminating noise in the signal to isolate portions of the signal of interest (DiMaio: see paragraph 0188) to calculate blood flow perfusion in the tissue of interest and then display the filtered signal as a function of time to see the time-varying changes in blood perfusion (Flower: see paragraph 0005).
In response to applicant's arguments that the cited references do not teach or suggest the temporal correlation factor that is a time to a maximum of a first derivative of the normalized and/or filtered signal in the selected area, Examiner respectfully disagrees. Flower teaches, in paragraph [0108]-[0109] and Fig. 17, a first derivative with respect to time where the maximum intensity is measured and the time it takes to get there is seen which is interpreted to be a time to peak on a derivative plot and consistent with applicant's specification in paragraph [0067] that the temporal correlation factor is a time to maximum of intensity on a derivative plot. As such, Flower teaches a time to reach a maximum of the first derivative represented by intensity. Flower does not teach a temporal correlation factor. However, DiMaio teaches a temporal correlation factor in paragraph [0185] where the selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (flower: see paragraph 0005) and define that to be a temporal correlation factor (DiMaio: see paragraphs 0185-0188) because knowing how long it took to reach a maximum value would let a user know when fluorescence dye quenching starts (Flower: see paragraph 0109).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-15, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Flower (US 20150182137; previously cited) in view of DiMaio (US 20170079530 A1; previously cited).

With respect to claim 1, Flower discloses
A method for dynamically evaluating a blood flow (see paragraph 0045, method for measuring a time-varying change in an amount of blood in a tissue), the method (see paragraph 0045, method for measuring blood flow) comprising: 
recording images (see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission) of a tissue of a patient (see paragraph 0065, tissue area of interest), wherein the images comprise a signal (see paragraph 0066, fluorescence signal) from an imaging agent (see paragraph 0066, fluorescent agent) with which the patient has been injected (see paragraph 0047, injected into a vein, artery, microvasculature); 
storing the recorded images in a memory of a computer system (see paragraph 0068, save image sequences to internal memory such as a hard disk); 
displaying the stored images to a user of the computer system (see paragraph 0071, display to the user on demand as an image); 
receiving a feedback from the user (see paragraph 0068, user input and graphical display of outputs) regarding a selected area in the displayed images (see paragraph 0068, output to a display); 
[…];
[…],
wherein the imaging agent is indocyanine green (ICG) (see paragraph 0046, an example of the fluorescence agent is a fluorescent dye which is indocyanine green, ICG) and the images comprise an ICG signal (see paragraph 0066, fluorescence signal; and see paragraph 0076, fluorescence intensity of ICG), 
wherein the ICG signal is pixel data (see paragraph 0067, signal is ratioed on a pixel by pixel basis) for a green (see paragraph 0136, green squares) channel intensity (see paragraph 0071, spectral channels) in the selected area of the stored images and 
[…].
Flower further discloses displaying the fluorescence signal as a function of time (see paragraph 0077 and Fig.12b).
	Flower does not disclose executing in a processor of the computer system calculations normalizing and/or filtering the signal from the imaging agent for the selected area of the images; displaying the normalized and/or filtered signal as a function of time to evaluate a blood flow in the tissue of the patient; and wherein said executing the calculations comprises digitally subtracting an unsteady portion of the ICG signal.
	DiMaio teaches executing in a processor of the computer system (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) calculations (see paragraph 0173, performs analysis of image pixels) normalizing and/or filtering the signal (see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest); and displaying the normalized and/or filtered signal (see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) to evaluate a blood flow in the tissue of the patient (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm to calculate blood flow perfusion in tissue area), wherein said executing the calculations comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor taught by DiMaio that analyzes signals and then displays those signals to the computing system disclosed by Flower because it would have resulted in the predictable result of eliminating noise in the signal to isolate the portions of signal of interest (DiMaio: see paragraph 0188) to calculate blood flow perfusion in tissue of interest and then displaying the filtered signal as a function of time to see the time-varying changes in blood perfusion (Flower: see paragraph 0005).

With respect to claim 7, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches said executing the calculations further comprises averaging the ICG signal over at least three images (Flower: see paragraph 0071, averaging over adjacent pixels in each frame and see paragraph 0114, rolling average ratio from 40 consecutive images; and DiMaio: see paragraph 0276, data points reflect an average of 5 pixels sampled from three tissues).

With respect to claim 8, all limitations of claim 1 apply in which Flower discloses a first derivative of the ICG signal (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose executing the calculations comprises calculating in a processor a derivative of the ICG signal from which the unsteady portion has been digitally subtracted.
	DiMaio teaches executing the calculations (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to use a processor to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188).

With respect to claim 9, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches the normalized and/or filtered signal (DiMaio: see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) is displayed as a temporal correlation factor as a function of time (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset; and see paragraph 0201, a variety of data outputs may be presented and displayed to the user).

With respect to claim 10, all limitations of claim 9 apply in which Flower discloses a time (see paragraph 0114, rolling average ratio which is measured in time to be recorded in 1.7 seconds) for the ICG signal in the selected area to reach a stable value from an initial value (see paragraph 0114, stable to 3 decimal places).
	Flower does not disclose the unsteady portion has been digitally subtracted or a temporal correlation factor.
	DiMaio teaches the unsteady portion has been digitally subtracted (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest) and a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to define a temporal correlation factor to be a time that a signal, whose unwanted noise has been removed, to reach a stable value because it would have resulted in the predictable result of measuring variations due to motions of tissue in the patient (DiMaio: see paragraph 0185).

With respect to claim 11, all limitations of claim 10 apply in which Flower discloses determining (see paragraph 0085, cardiac output equations) a cardiac output in the patient (see paragraph 0059, correlating measurements to a cardiac output).
	Flower does not disclose determining a cardiac output in the patient based on the evaluated value of the temporal correlation factor.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a temporal correlation factor as taught by DiMaio to determine a cardiac output as disclosed by Flower because it would have resulted in the predictable result of accounting for variations due to motions of tissue in the patient (DiMaio: see paragraph 0185) to measure cardiac output.

With respect to claim 12, all limitations of claim 10 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal correlation factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor ((see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 13, all limitations of claim 9 apply in which Flower discloses a first derivative of the ICG signal as a function of time in the selected area (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose a temporal correlation factor or that the unsteady portion has been digitally subtracted.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) and digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188) and define that to be a temporal correlation factor.

With respect to claim 14, all limitations of claim 13 apply in which Flower discloses a first derivative of the ICG signal (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose the unsteady portion has been digitally subtracted.
	DiMaio teaches digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188).

With respect to claim 15, all limitations of claim 14 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal correlation factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 21, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches digitally subtracting (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest). DiMaio further teaches digitally subtracting at least 5 bottom % of ICG signal (see paragraph 0385, outliers are detected and removed if the value of probability is less than 0.05, which would correspond to the bottom 5% of data).

With respect to claim 22, all limitations of claim 21 apply in which a modified Flower in view of DiMaio teaches digitally subtracting (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest). DiMaio further teaches digitally subtracting at least 5 top % of ICG signal (see paragraph 0385, outliers are detected and removed if the value of probability is greater than 0.95, which would correspond to 95% of data which means the top 5% of data is removed).

With respect to claim 23, Flower discloses
A method for dynamically evaluating a blood flow (see paragraph 0045, method for measuring a time-varying change in an amount of blood in a tissue), the method (see paragraph 0045, method for measuring blood flow) comprising: 
recording images (see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission) of a tissue of a patient (see paragraph 0065, tissue area of interest), wherein the images comprise a signal (see paragraph 0066, fluorescence signal) from an imaging agent (see paragraph 0066, fluorescent agent) with which the patient has been injected (see paragraph 0047, injected into a vein, artery, microvasculature); 
storing the recorded images in a memory of a computer system (see paragraph 0068, save image sequences to internal memory such as a hard disk); 
displaying the stored images to a user of the computer system (see paragraph 0071, display to the user on demand as an image); 
receiving a feedback from the user (see paragraph 0068, user input and graphical display of outputs) regarding a selected area in the displayed images (see paragraph 0068, output to a display); 
[…]; and
[…],
wherein the imaging agent is indocyanine green (ICG) (see paragraph 0046, an example of the fluorescence agent is a fluorescent dye which is indocyanine green, ICG) and the images comprise an ICG signal (see paragraph 0066, fluorescence signal; and see paragraph 0076, fluorescence intensity of ICG), 
wherein the ICG signal is pixel data (see paragraph 0067, signal is ratioed on a pixel by pixel basis) for a green (see paragraph 0136, green squares) channel intensity (see paragraph 0071, spectral channels) in the selected area of the stored images and 
[…],
[…],
[…].
Flower further discloses displaying the fluorescence signal as a function of time (see paragraph 0077 and Fig.12b) and a time to a maximum for a first derivative of the ICG signal (Flower: see paragraph 0108-0109 and Fig. 17, a first derivative with respect to time where the maximum intensity is measured and the time it takes to get there is seen).
Flower does not disclose executing in a processor of the computer system calculations normalizing and/or filtering the signal from the imaging agent for the selected area of the images; displaying the normalized and/or filtered signal as a function of time as a temporal correlation factor to evaluate a blood flow in the tissue of the patient, wherein said executing the calculations comprises digitally subtracting an unsteady portion of the ICG signal, and wherein the temporal correlation factor is a time to maximum for a first derivative of the normalized and/or filtered ICG signal in the selected area.
DiMaio teaches executing in a processor of the computer system (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) calculations (see paragraph 0173, performs analysis of image pixels) normalizing and/or filtering the signal (see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest); and displaying the normalized and/or filtered signal (see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) to evaluate a blood flow in the tissue of the patient (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm to calculate blood flow perfusion in tissue area), wherein said executing the calculations comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest). DiMaio also teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset; and see paragraph 0201, a variety of data outputs may be presented and displayed to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor taught by DiMaio that analyzes signals and then displays those signals to the computing system disclosed by Flower because it would have resulted in the predictable result of eliminating noise in the signal to isolate the portions of signal of interest (DiMaio: see paragraph 0188) to calculate blood flow perfusion in tissue of interest and then displaying the filtered signal as a function of time to see the time-varying changes in blood perfusion (Flower: see paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188) and define that to be a temporal correlation factor as well as knowing how long it took to reach a maximum value because that would let a user know when fluorescence dye quenching starts (Flower: see paragraph 0109)

With respect to claim 24, all limitations of claim 23 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal correlation factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 27, all limitations of claim 23 apply in which a modified Flower in view of DiMaio teaches said executing the calculations further comprises averaging the ICG signal over at least three images (Flower: see paragraph 0071, averaging over adjacent pixels in each frame and see paragraph 0114, rolling average ratio from 40 consecutive images; and DiMaio: see paragraph 0276, data points reflect an average of 5 pixels sampled from three tissues).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flower in view of DiMaio as applied to claim 1 and claim 23 above, and further in view of Valdes (US 20160278678 A1; previously cited).

With respect to claim 5, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches recording with image sensors (Flower: see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission). 
	Flower does not disclose the recording is performed by an endoscopic camera.
	Valdes teaches that the recording is performed by an endoscopic camera (see paragraph 0194 and Fig. 17, endoscope system shown in Fig. 17 where light from the tissue is passed through a camera interface and the captured images are processed by a processor).
	The substitution of one known element, the image sensor, as taught by Flower for another, the endoscopic camera, as taught by Valdes would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide images to a surgeon during surgery (Valdes: see paragraph 0195).

With respect to claim 25, all limitations of claim 23 apply in which a modified Flower in view of DiMaio teaches recording with image sensors (Flower: see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission). 
	Flower does not disclose the recording is performed by an endoscopic camera.
	Valdes teaches that the recording is performed by an endoscopic camera (see paragraph 0194 and Fig. 17, endoscope system shown in Fig. 17 where light from the tissue is passed through a camera interface and the captured images are processed by a processor).
	The substitution of one known element, the image sensor, as taught by Flower for another, the endoscopic camera, as taught by Valdes would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide images to a surgeon during surgery (Valdes: see paragraph 0195).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791